IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE

            CARLTON J. DITTO, v. SHAPIRO and KIRSCH, LLP, et al.

                    Appeal from the Chancery Court for Hamilton County
                     No. 080397, 031234  Donald Paul Harris, Sr. Judge


                     No. E2011-01957-COA-R3-CV-FILED-MAY 10, 2012




                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed


H ERSCHEL P ICKENS F RANKS, P.J., C HARLES D. S USANO, J R., J., and D. M ICHAEL S WINEY, J.

Carlton J. Ditto, Chattanooga, Tennessee, pro se.

Kenneth O. Fritz, Chattanooga, Tennessee, for the appellee, City of Chattanooga.

James C. Davey, Chattanooga, Tennessee, for the appellee, Hamilton County.




                                    MEMORANDUM OPINION 1

        In this action, a Show Cause Order was issued by the Court on April 13, 2012,
directing the pro se appellant to show cause why this appeal should not be dismissed for lack
of jurisdiction. Appellant responded to the Show Cause and acknowledged that the Notice
of Appeal was filed late.

       Accordingly, this Court is without jurisdiction to entertain the appeal and the appeal

       1
           Tenn. R. Ct. App. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
is Ordered dismissed, with the cost of the appeal assessed to Carlton J. Ditto.




                                                         PER CURIAM




                                             -2-